NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 07a0226n.06
                                  Filed: March 28, 2007

                                              No. 06-1063

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                  )
                                                           )
        Plaintiff-Appellee,                                )
                                                           )
v.                                                         )    ON APPEAL FROM THE UNITED
                                                           )    STATES DISTRICT COURT FOR
                                                           )    THE WESTERN DISTRICT OF
JUAN JOSE RUIZ-CHAVEZ,                                     )    MICHIGAN
                                                           )
        Defendant-Appellant.                               )


Before: SILER, GIBBONS, and ROGERS, Circuit Judges.

        PER CURIAM. Defendant Juan Jose Ruiz-Chavez appeals the imposition of his seventy-

eight month sentence. He raises issues concerning disparities between his sentence and sentences

in “fast-track” districts, the reasonableness of his sentence, and whether the district court sufficiently

articulated the 18 U.S.C. § 3553(a) factors relevant to his case. For the reasons set forth below, we

AFFIRM.

                                                I.

        In October 2003, Ruiz-Chavez pled guilty to illegally reentering the United States

following deportation for an aggravated felony conviction, 8 U.S.C. § 1326. Ruiz-Chavez

appealed his seventy-eight month sentence on the ground that it violated the Eighth Amendment.

We rejected the Eighth Amendment claim but remanded for re-sentencing in light of United

States v. Booker, 543 U.S. 220 (2005).
No. 06-1063
United States v. Ruiz-Chavez

       The Presentence Report (“PSR”) for the re-sentencing noted that Ruiz-Chavez had been

convicted six times since 1990, warranting a criminal history category of V. The PSR calculated

Ruiz-Chavez’s base offense level at eight, but recommended a sixteen-level enhancement

because he had previously been deported for a crime of violence. It also recommended a three-

level reduction for acceptance of responsibility. The PSR established the sentence range from

seventy to eighty-seven months incarceration. The district court accepted the PSR’s calculation,

dismissed Ruiz-Chavez’s fast-track argument, and imposed a seventy-eight month sentence. The

district court noted that it did not find that any of the § 3553(a) factors warranted a departure

from the Guidelines.

                                                 II.

       Ruiz-Chavez contends that his sentence was unreasonable in light of similarly-situated

defendants in fast-track districts who enter a plea bargain with the government and forfeit their

right to appeal in exchange for a maximum four-level sentence reduction. However, we have

already rejected the fast-track argument on the ground that fast-track sentence reductions were

“specifically authorized by statute due the unique and pressing problems related to immigration

in certain districts” and therefore any “disparity does not run counter to § 3553(a)’s instruction to

avoid unnecessary sentencing disparities.” United States v. Hernandez-Fierros, 453 F.3d 309,

314 (6th Cir. 2006). To the extent that fast-track programs have been implemented in districts




                                                -2-
No. 06-1063
United States v. Ruiz-Chavez

not overwhelmed by immigration dockets, Ruiz-Chavez is not similarly situated to fast-track

defendants because he retained his right to appeal.1

       Ruiz-Chavez further contends that the district court erred by failing to articulate why the

§ 3553(a) reasons he set forth did not warrant a departure from the Guidelines range. Our review

is limited to plain error as Ruiz-Chavez failed to raise this objection before the district court. See

United States v. Bostic, 371 F.3d 865, 872-73 (6th Cir. 2004). Here, the district court clearly set

forth its approach to sentencing.2 It went on to explicitly reject the fast-track argument and also

stated it had considered the other § 3553(a) factors relevant to this case. However, the district

court was not persuaded to depart from the Guidelines range, noting that Ruiz-Chavez’s case was

“within the heartland of cases of this type.” Contrary to Ruiz-Chavez’s assertion otherwise, the

district court was not required to explain why it was rejecting variance under each of the §

3553(a) factors. See United States v. Williams, 436 F.3d 706, 709 (6th Cir. 2006) (“The court

need not recite [the § 3553(a)] factors but must articulate its reasoning in deciding to impose a

sentence in order to allow for reasonable appellate review.”) (citation and quotation marks



       1
          For the same reason, Ruiz-Chavez’s Equal Protection claim based on fast-track program
disparities also fails.
       2
           The district court stated:
                 I begin by looking at a correctly calculated guideline range. It’s a
                 beginning point . . . . I do that recognizing that the guidelines . . . are
                 only recommendatory. . . . I also want to consider the other factors
                 listed in [§ 3553(a)(1) - (7)] and listen to the parties’ arguments with
                 respect to whether any of those factors may persuade the Court that
                 . . . some sentence outside of that range . . . would be a more
                 appropriate sentence.

                                                    -3-
No. 06-1063
United States v. Ruiz-Chavez

omitted). Accordingly, Ruiz-Chavez’s seventy-eight month sentence was reasonable. See id. at

708 (crediting a properly calculated sentence under the Guidelines with a rebuttable presumption

of reasonableness).

       AFFIRMED.




                                              -4-